GRONER, Justice,
dissenting.
I am of opinion that appellant, in the circumstances shown in the opinion of the court, is, in contemplation of section 16 of the Radio Act (Act Feb. 23,1927, c. 169, § 16, 44 Stat. 1169, as amended by Act July 1, 1930, c. 788, 46 Stat. 844 [47 USCA § 96]), an “applicant for a station license.” The fact that he is applying for a transfer to him of a previously existing license does not make him any the less an “applicant” for a license. He had acquired all the property of the former licensee but could not operate the station without obtaining a license in his own name from the Commission. It was this he applied for, and upon the refusal of the Commission to grant the transfer, which meant to grant the license, he had, in my opinion, a right of appeal to this court.
The Commission did grant him a hearing and denied the application on the merits. In this respect I think the decision of the Commission was right, but I think it is going very much too far to dismiss the appeal on the ground that appellant is not entitled to a hearing.
My vote, therefore, is to affirm the decision of the Commission on the merits.